 

  EXHIBIT 10.5

 

COMMITMENT TO PROVIDE FUNDS FOR OPERATIONS FOR LAZURITON

NANO BIOTECHNOLOGY (U.S.A.), INC., A NEVADA CORPORATION

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the undersigned, Chih-Yuan Hsiao, as the President and a member of
the board of directors of Lazuriton Nano Biotechnology (U.S.A.) Inc., a Nevada
corporation (the “Company”), hereby undertakes for a period of one year from the
date specified below to provide and advance to the Company the principal amount
of Four Hundred Thousand United States Dollars (400,000.00), in such amounts and
on such dates as the undersigned, as that President, Treasurer and director,
shall determine to be in the best interest of the Company.

 

Any amounts so provided and advanced by the undersigned shall not accrue
interest and shall be payable on demand; provided, however, such demand will not
be made prior to the expiration of that one year period after the date specified
below.

 

 



Dated: February 9, 2017

 

/s/ Chih-Yuan Hsiao

 

 

Chih-Yuan Hsiao,

 

 

President and Chairman



 